Citation Nr: 1216779	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a noncompensable (0 percent) rating effective September 1, 2004.

The Veteran was scheduled for a Board hearing in Washington, DC, in August 2010.  However, in June 2010, he stated that he would not be able to attend the hearing because he was working abroad.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

From the September 1, 2004, date of service connection, the Veteran's PTSD has been manifested by ooccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favour, the criteria for an initial 10 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran's PTSD has been assigned a 0 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011).  Under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130, the following evaluations are assignable:

A 0 percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is ooccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or when symptoms are controlled by continuous medication.

A 30 percent rating is warranted for psychiatric disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).  A GAF score of 71 to 80 indicates that symptoms are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.   

After a careful review of the record, the Board finds that an initial 10 percent rating is warranted for the Veteran's PTSD.  

A July 2005 VA treatment note reflects complaints of frequent night sweats.  The Veteran also reported feeling some anger but noted that he deals with the anger appropriately, usually by removing himself from the situation and calming down.  He acknowledged that he was somewhat sleep deprived but was reluctant to take medication.  The diagnosis was of PTSD and the GAF score was estimated at 65.

A November 2005 VA treatment note reflects that he was still having frequent nightmares and night sweats and he feels very uncomfortable in crowds.  He also reported being hypervigilant.  He noted having relationship problems but did not believe they are due to his war experiences as he has been married to his third wife for 14 years, and they were married at the time he was involved in these war experiences.  Examination revealed that he was coherent and affect was appropriate to thought content.  His GAF score was estimated at 65.

A December 2005 VA treatment note reflects that the PTSD screen was positive but the depression screen was negative.

A February 2006 VA examination report reflects a history of difficulty sleeping, difficulty with anger management, and marital problems.  He reported working as a civilian contractor training military personnel.  He denied any lost time due to psychiatric problems.  He complained of nightmares about his combat experiences.  Examination revealed that he was alert, oriented, relevant, and coherent.  Affect was appropriate and unconstricted, and mood was within normal limits.  There were no signs of psychosis or impairment in thought process.  He did not exhibit homicidal or suicidal ideations.  The examiner observed that the Veteran's symptoms appeared to be mild as he had declined medication and/or further treatment.  The examiner concluded that the Veteran's symptoms have not caused him significant social or occupational dysfunction and estimated the degree of impact of his symptoms on social and occupational functioning as mild to none.  The examiner provided a diagnosis of PTSD and estimated the GAF score at 73.

On his September 2006 notice of disagreement (NOD), the Veteran indicated that he is being under-evaluated just because he is not homicidal or suicidal.  He added that he is not prone to taking medication but he would if it will help his symptoms.

On his July 2008 VA Form 9, the Veteran stressed the severity of his nightmares and irritability.  He stated that he has to work with military contractors because only they know and understand his problem, and that he may lose his cool if working a regular civilian job.  He also noted that he cannot be in a crowd, as he panics.

A November 2008 VA examination report reflects no outpatient treatment or hospitalizations for a mental disorder and no symptoms during the past year, with no current treatment.  He continued working as a military contractor.  Examination revealed that he was clean, casually dressed, and maintained minimal personal hygiene.  There was no abnormal psychomotor activity. Affect was appropriate and mood was good.  Attention was intact and thought content was unremarkable, with no delusions.  Judgment was intact.  Intelligence was average.  He denied any sleep impairment.  There were no hallucinations or inappropriate behaviors.  He was able to interpret proverbs appropriately.  He denied any obsessive/ritualistic behavior, panic attacks, and homicidal and suicidal thoughts.  Impulse control was good with no episodes of violence.  There were no problems with activities of daily living.  Memory was intact.  PTSD symptoms consisted of occasional nightmares, irritability, and moodiness.  The examiner provided a diagnosis of PTSD and estimated the GAF score at 75, noting that the score indicates that symptoms are transient and cause no more than slight impairment in functioning.  The examiner noted that the Veteran's symptoms were mild and he gets some relief from talking to other instructors and active military soldiers.  The examiner added that the Veteran's occasional irritability and moodiness slightly affects whatever activity he is involved in at the time.  The examiner further noted that the Veteran has no difficulty on his job due to his PTSD.  The examiner then indicated that the Veteran's symptoms do not require continuous medication and are not severe enough to interfere with occupational and social functioning.

In a September 2011 statement, the Veteran's representative stated that the Veteran continues to assert that his symptoms have worsened, and indicated that they have worsened since the last VA examination in November 2008.

Initially, the Board notes the representative's statement above that the Veteran has asserted that his symptoms have worsened since the November 2008 examination.  However, the Veteran has never asserted that his symptoms have worsened.  Rather, he has asserted that he is being under-evaluated because he does not have homicidal and suicidal ideations and that his nightmares and irritability are severe.  Even in his latest correspondence in June 2010, when he withdrew his hearing request, he only stated that he would not be able to attend the hearing because he was working in Afghanistan as a military trainer.  Further, as the record shows, his symptoms have remained relatively constant throughout the course of the appeal.  Thus, without any indication from the Veteran that his PTSD has worsened since the last examination, and without any objective evidence in the record otherwise indicating so, the Board finds that remand for another examination is not warranted.  

Turning to the merits of the case, the Board notes that the February 2006 examiner opined that the Veteran's PTSD results in mild to no impairment in social and occupational functioning, and the November 2008 examiner opined that symptoms were mild, do not require continuous medication, and are not severe enough to interfere with occupational and social functioning.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence indicates that his PTSD results in ooccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, an initial 10 percent rating is warranted.  The Board observes that these opinions best describe the Veteran's level of occupational impairment.  In this regard, he has been working throughout the appeal period, he denied losing any time from work due to his PTSD during the February 2006 examination, and he indicated no difficulty on his job due to his PTSD during the November 2008 examination.  Moreover, he has not reported any decrease in work efficiency or intermittent periods of inability to perform occupational tasks, the overall criteria for a higher 30 percent rating.  

The Board notes that the Veteran's PTSD has been manifested by nightmares.  Chronic sleep impairment is one of the symptoms that support a 30 percent rating.  However, as indicated above, the totality of the evidence fails to show that his PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the overall criteria for a 30 percent rating.  The Board points out that the February 2006 examiner estimated the impact of the Veteran's symptoms on social and occupational functioning as mild to none and the November 2008 examiner concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.

The Board also notes the Veteran's report of panicking in crowds and of irritability.  However, VA treatment notes and examination reports fail to indicate such panic attacks.  Even if the Board were to accept that he experiences weekly panic attacks, a symptom contained in the criteria for a 30 percent rating, the Board reiterates that the totality of the evidence fails to show that his PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the overall criteria for a 30 percent rating.  In regard to the Veteran's report of irritability, the Board notes that unprovoked irritability with periods of violence is one of the symptoms included in the criteria for a 70 percent rating.  However, there is no indication in this case of any unprovoked irritability with periods of violence.  Indeed, as is discussed above, the totality of the Veteran's symptoms do not even meet the next higher rating of 30 percent.  

The Board further notes the GAF scores of 65, which indicate either some mild symptoms or some difficulty in social or occupational functioning but generally functioning pretty well.  The latter criteria arguably support a 30 percent rating.  However, as indicated above, there is no objective evidence of occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  The Board reiterates that the February 2006 examiner estimated the impact of the Veteran's symptoms on social and occupational functioning as mild to none and the November 2008 examiner concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.

Lastly, the Board acknowledges the Veteran's statement that he has to work with military contractors because only they understand his PTSD and he may lose his cool if working a regular civilian job.  However, as it stands, the record indicates that he is doing well at his current job.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 10 percent rating for PTSD; however, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's PTSD, but the medical evidence reflects that even with those manifestations his PTSD does not meet the overall criteria for the next higher evaluation.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An initial 10 percent rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


